

115 HR 249 IH: Defunding United Nations Act of 2017
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 249IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Babin introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States voluntary contributions to the regular budget of the United Nations or
			 any United Nations agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defunding United Nations Act of 2017. 2.Prohibition on United States voluntary contributions to the United Nations and United Nations agencies (a)In generalNo funds made available to any Federal department or agency may be used to make United States voluntary contributions to the regular budget of the United Nations or any United Nations agency.
 (b)Effective dateSubsection (a) applies with respect to funds made available for fiscal year 2017 and subsequent fiscal years.
			